DETAILED ACTION
Status of the Claims
Examiner acknowledges receipt of Applicant’s remarks filed with the Office on February 7th, 2021 in response to the Non-Final Office Action mailed on August 6th, 2021.  Per Applicant's response, no claims have been amended, cancelled, or otherwise altered.  As such, all claims have been left in their previously presented form.  Thus, Claims 1-3 & 6-10 still remain pending in the instant application.  The Examiner has carefully considered each of Applicant’s remarks and they will be addressed below.

Response to Arguments
Applicant's arguments filed February 7th, 2021 have been fully considered but they are not persuasive. The Examiner’s responses can be seen below.

In regards to Applicant’s argument that “Applicant respectfully disagrees that Koki discloses step 6 listed above, namely, compensating the minimum allowable second system parameter value for at least one of mechanical losses in at least one of the motor and the pump and electrical losses between the variable speed drive and the motor. In support of the contention that Koki discloses this step, the Examiner states as follows on page 9, lines 9-12 of the office action: Koki progressively adjusts/compensates the "Surge Prevention Line" 6 toward the "Surge Line" 5 in order to reduce pump energy losses at low flow rates due to a large safety margin; see paras. 17, 126-127; "energy saving".  With respect, applicant fails to see how paragraphs 17 and 126-127 evidence the fact that Koki's system compensates the minimum allowable second system parameter value for mechanical losses in at least one of the motor and the pump or electrical losses between the variable speed drive and the motor. Paragraph 17 simply states that since the relatively large surge margins (about 10% to 15%) used in prior art systems reduce the capacity control range of the compressor, energy loss will occur during reduced flow rate operation. Also, paragraphs 126-127 merely disclose Koki's goal of adjusting the surge prevention line 6 to minimize the surge margin in order to optimize the operation of the compressor and thereby save energy. Since Koki does not employ a variable speed drive, paragraphs 17 and 126-127 certainly do not imply that the minimum allowable second system parameter value is compensated for electrical losses between the variable speed drive and the motor. Moreover, paragraphs 17 and 126-127 do not disclose or suggest that the minimum allowable second system parameter value is compensated for mechanical losses in the motor or the pump. In fact, nowhere does Koki even hint that any of the operating parameters of the compressor are compensated for mechanical losses in at least one of the motor and the pump or electrical losses between the variable speed drive and the motor. The "energy saving" to which the Examiner refers is the result of automatically adjusting the surge prevention line 6 toward the surge line 5 in order to minimize the surge margin and thereby widen the reduced flow rate operating range. As a result of this operation, "the reduced flow rate range can be significantly widened, so that the energy saving of the compressor 12 and the stability of pressure control are improved." (Para. 0206). Thus, the "energy saving" results from automatically adjusting the surge prevention line 6 to thereby widen the reduced flow rate operating range (para. 0205), not from compensating the operating parameters for mechanical losses in at least one of the motor and the pump or electrical losses between the variable speed drive and the motor”, the Examiner must respectfully disagree on all counts.  Applicant ultimately alleges that Koki’s surge line adjustment teachings for the purpose of minimizing compressor “energy loss” and improving compressor “energy saving” do not read upon Applicant’s recited claim limitation of “compensating the minimum allowable second system parameter value (P20) for at least one of mechanical losses in at least one of the motor and the pump and electrical losses between the variable speed drive and the motor” (found in both independent Claim 1 and independent Claim 8).  Respectfully, Applicant is mistaken, and Koki does, in fact, disclose this limitation (for both Claims 1 & 8).  As noted in paragraphs 17 & 126-127, Koki clearly discloses the existence of pump energy loss at reduced flow rates with a small capacity (flow rate), and in order to mitigate such losses, Koki discloses gradually shifting the surge prevention line 6 to a lower flow rate side so that the surge prevention line 6 gradually approaches the surge line 5 and finally reaches the surge line 5 during the operation of the compressor 12.  Koki concludes that accordingly, when surging is detected, it is possible to satisfy both stable operation and energy saving of the compressor 12 by shifting the surge prevention line 6 to the larger flow rate side a little so as to correct the operation to the optimum operation.  In other words, Koki specifically teaches adjusting the location of the surge prevention line 6 (and thus, adjusting the minimum allowable second system parameter values that make up line 6) left or right (depending on conditions) in order to reduce compressor energy loss.  The Examiner respectfully maintains that these disclosures in Koki clearly disclose a compensation of (i.e. an adjustment of) the minimum allowable second parameter values (which make up surge prevention line 6) so as to minimize pump energy losses.  Applicant argues that “nowhere does Koki even hint that any of the operating parameters of the compressor are compensated for mechanical losses in at least one of the motor and the pump or electrical losses between the variable speed drive and the motor”.  Applicant appears to be arguing that Koki’s adjusting of the surge prevention line 6 does not amount to “compensating the minimum allowable second system parameter value (P20) for at least one of mechanical losses in at least one of the motor and the pump and electrical losses between the variable speed drive and the motor”.  Respectfully, the Examiner disagrees and maintains that Applicant’s interpretation of Koki flawed.  At the outset, the Examiner readily acknowledges that since Koki does not disclose a variable speed drive to begin with (as pointed out by Applicant), Koki cannot teach compensating a minimum allowable second system parameter value for electrical losses between a variable speed drive and a motor .  This point is not disputed.  However, Applicant’s statement that “paragraphs 17 and 126-127 do not disclose or suggest that the minimum allowable second system parameter value is compensated for mechanical losses in the motor or the pump” is simply incorrect.  As noted previously above, paragraphs 17 & 126-127 clearly disclose the existence of pump energy losses (i.e. mechanical losses of the compressor 12) at reduced flow rates with a small capacity (flow rate), and in order to mitigate such compressor losses, Koki discloses gradually shifts the surge prevention line 6 to a lower flow rate side so that the surge prevention line 6 gradually approaches the surge line 5 and finally reaches the surge line 5 during the operation of the compressor 12.  In providing this shifting of surge prevention line 6 (which is made up of the minimum allowable second system parameter values), the minimum allowable second system parameter values are being compensated for the mechanical losses of the pump that occur at low flow rates noted by Koki.   Applicant concludes that “the "energy saving" results from automatically adjusting the surge prevention line 6 to thereby widen the reduced flow rate operating range (para. 0205), not from compensating the operating parameters for mechanical losses in at least one of the motor and the pump or electrical losses between the variable speed drive and the motor”.  Respectfully, Applicant’s statement here is incorrect for the same reasons noted above.  To reiterate, Koki’s shifting of the surge prevention line 6 (which is made up of the minimum allowable second system parameter values) is simply another way of stating that the minimum allowable second system parameter values are being compensated (i.e. changed/adjusted) for (i.e. to reduce) mechanical losses of the pump that occur at low flow rates.  For these reasons, the Examiner must respectfully maintain that Koki does, in fact, disclose compensating the minimum allowable second system parameter value for at least one of mechanical losses in at least one of the motor and the pump and electrical losses between the variable speed drive and the motor, as claimed.

In regards to Applicant’s argument that Blaiklock also does not disclose compensating the minimum allowable second system parameter value for at least one of mechanical losses in at least one of the motor and the pump and electrical losses between the variable speed drive and the motor, this argument is rendered moot because the current prior art rejection does not rely on Blaiklock for teachings such features.  Therefore, this argument is moot and will not be further addressed herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3 & 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0219820 to Koki et al. in view of US 2012/0014812 to Blaiklock.

    PNG
    media_image1.png
    665
    786
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    618
    723
    media_image2.png
    Greyscale

	In regards to independent Claims 1 & 8, and with particular reference to Figures 1B & 3 shown immediately above, Koki et al. (Koki) discloses:

(1)	A method (Figs. 1B & 3) of operating a system (Fig. 1) for pumping a fluid (“gas”; Abstract), the system including a pump (12) comprising a suction side (1) and a discharge side (2), a motor (14) for driving the pump (Fig. 1B), the motor being drivingly connected to the pump via a shaft (seen in Fig. 1B), a return line (not labeled but clearly shown in Fig. 1B; contains exhaust/bypass valve 18) providing a feed-back conduit for the fluid from the discharge side to the suction side (Fig. 1B), and a control valve (18) for controlling the flow of the fluid through the return line (Fig. 1B; “opens the exhaust valve to discharge the compressed gas when determining that surging has occurred”; Abstract), the method comprising: establishing a pump limit characteristics diagram (Fig. 3) by mapping a first system parameter (pressure ratio) as a function of a second system parameter (flow rate, as shown in Fig. 3; Koki also discloses using current as the second parameter value instead of flow rate (see para. 129)) to identify a permissible operating region of the pump (Fig. 3), wherein the first system parameter (pressure ratio) is a function of a differential pressure across the pump and the second system parameter (flow rate or current) is a function of the pump torque (Applicant’s specification states that current is a function of torque; Koki discloses that flow rate Q is a function of current (see para. 82), and thus, flow rate is a function of torque; additionally, as noted above, Koki also discloses using current as the second parameter value instead of flow rate; in either case, Koki’s second parameter value is a function of torque); for each first system parameter value, identifying a minimum allowable second system parameter value (the programmed “Surge Prevention Line” denotes the minimum allowable compressor flow rate (or current) for all pressure ratios), monitoring the first system parameter (i.e. monitoring the compressor’s operating point, which includes the first system parameter) and identifying a minimum allowable second system parameter value corresponding to the monitored first system parameter value (controller 30 monitors the compressor’s operating point on the surge map of Fig. 3 and compares it with the programmed “Surge Prevention Line”; paras. 80-131; the minimum allowable values are defined by the “Surge Prevention Line”); monitoring the second system parameter value (i.e. monitoring the operating point, which includes the second system parameter) and comparing the monitored second system parameter value with the identified minimum allowable second system parameter value (i.e. monitoring the location of operation point and ensuring it does not fall to the left of the “Surge Prevention Line”); and regulating the control valve (18) based on a relationship between the monitored second system parameter value and the minimum allowable second system parameter value such that the monitored second system parameter value does not fall below the minimum allowable second system parameter value (paras. 80-131; “an operating point of the compressor 12 may be monitored so that only when the operating point moves in a direction of approaching a preset surge line 5 (see FIG. 3), it is determined that surging has occurred”; “When the operating point of the centrifugal compressor 12 is positioned on the lower flow rate side of the surge prevention line 6, the exhaust valve 18 is opened to discharge the compressed gas 2”; (paras. 113, 122)); and wherein the step of identifying a minimum allowable second system parameter value (i.e. the step of generating the “Surge Prevention Line” in Koki) comprises compensating the minimum allowable second system parameter value for at least one of mechanical losses in at least one of the motor and the pump and electrical losses between the variable speed drive and the motor (Koki progressively adjusts/compensates the “Surge Prevention Line” 6 toward the “Surge Line” 5 in order to reduce pump energy losses at low flow rates due to a large safety margin; see paras. 17, 126-127; “energy saving”)

(8)	A system (Fig. 1B) for pumping a fluid (“gas”; Abstract), comprising: a pump (12) comprising a suction side (1) and a discharge side (2); a motor (14) for driving the pump, the motor being drivingly connected to the pump via a shaft (seen in Fig. 1B); a return line (Fig. 1B; contains exhaust valve 18) providing a feed-back conduit for the fluid from the discharge side to the suction side (Fig. 1); a control valve (18) for controlling the flow of the fluid through the return line (Fig. 1B; “opens the exhaust valve to discharge the compressed gas when determining that surging has occurred”; Abstract); a first sensor device (22, 24) for monitoring a first system parameter (pressure ratio; Fig. 3) which is a function of the differential pressure across the pump; a second sensor device (16) for monitoring a second system parameter (motor current) which is a function of the torque of the pump (Applicant’s specification makes clear that current is a function of torque); and a control unit (30) which is arranged to: receive monitored first system parameter values from the first sensor device (Fig. 1B) and, for each monitored first system parameter value, identify a minimum allowable second system parameter value (i.e. generate the “Surge Prevention Line”, which identifies the minimum allowable compressor flow rate/current values for all pressure ratios); receive monitored second system parameter values from the second sensor device (Fig. 1) and, for each monitored second system parameter value, compare the monitored second system parameter value with the identified minimum allowable second system parameter value (Koki’s controller 30 monitors the location of compressor operation point relative to the surge limit line and ensures it does not fall to the left of the “Surge Prevention Line”; paras. 80-131); and regulate the control valve (18) based on a relationship between the monitored second system parameter value and the minimum allowable second system parameter value such that the monitored second parameter value does not fall below the minimum allowable second parameter value (paras. 80-131; “an operating point of the compressor 12 may be monitored so that only when the operating point moves in a direction of approaching a preset surge line 5 (see FIG. 3), it is determined that surging has occurred”; “When the operating point of the centrifugal compressor 12 is positioned on the lower flow rate side of the surge prevention line 6, the exhaust valve 18 is opened to discharge the compressed gas 2”; (paras. 113, 122)); and wherein the step of identifying a minimum allowable second system parameter value (i.e. the step of setting the “Surge Prevention Line” in Koki) comprises compensating the minimum allowable second system parameter value for at least one of mechanical losses in at least one of the motor and the pump and electrical losses between the variable speed drive and the motor (Koki progressively adjusts/compensates the “Surge Prevention Line” 6 toward the “Surge Line” 5 in order to reduce pump energy losses at low flow rates due to a large safety margin; see paras. 17, 126-127; “energy saving”).
Although Koki et al. (Koki) discloses most of Applicant’s recited invention, he does not further disclose a variable speed drive for driving the compressor while also sampling the second system parameter, as claimed.  
However, Blaiklock disclose another surge control system (Fig. 5) for compressors, and goes on to discloses a variable speed drive (200; Fig. 5) and associated electric motor (5), and wherein the step of monitoring the second system parameter (i.e. torque) comprises sampling the second system parameter from the variable speed drive (“continually measures motor current which is an indication of motor torque”).   Blaiklock’s use of the variable speed drive (200) allows for precise regulation of the compressor speed while simultaneously providing a simplistic means of monitoring the current of the electric motor (5) without the need for dedicated current sensors.  In other words, with Blaiklock’s variable speed arrangement, Koki’s dedicated current sensor (16) could be eliminated, thereby simplifying his overall assembly.  Blaiklock thus provides clear motivation to utilize such an arrangement for driving a compressor in order to simplify current monitoring procedures (i.e. by monitoring the motor current directly within the VSD 200) thereby eliminating the need for a dedicated current sensor.  Therefore, to one of ordinary skill desiring a simpler surge control system with effective compressor speed regulation, it would have been obvious to utilize the techniques disclosed in Blaiklock in combination with those seen in Koki in order to obtain such a result.  In other words, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have replaced Koki’s electric motor 14 and associated current sensor 16 with Blaiklock’s variable speed drive 200 and electric motor 5 assembly in order to obtain predictable results; those results being precise speed regulation of motor 14 and compressor 12 and a more simplistic means of monitoring the motor current (i.e. without the need for a dedicated current sensor).

In regards to Claim 2, Koki’s first system parameter is a differential pressure (“pressure ratio”) across the pump.
In regards to Claim 3, Koki’s second system parameter can be the current of the motor (instead of flow rate) (see para. 129).  As noted above, via the combination with Blaiklock, the variable speed drive 200 would now monitor the motor current directly, thereby precluding the need for Koki’s current sensor 16.
In regards to Claim 6, Koki’s step of regulating the control valve (18) comprises opening the control valve when the monitored second parameter value is within a predetermined range of the minimum allowable second parameter value (paras. 113-114, 120-122).
In regards to Claim 7, Koki’s fluid is disclosed as being a “gas” (Absrract), but Koki does not further discloses a hydrocarbon fluid specifically.  However, Blaiklock specifically discloses natural gas (i.e. hydrocarbon fluid) applications for such surge control systems (para. 2).  The ability to pump hydrocarbon gasses improves the overall versatility of the system.  Therefore, to one of ordinary skill desiring a surge control system with improved versatility, it would have been obvious to utilize the techniques disclosed in Blaiklock in combination with those seen in Koki in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Koki’s system to also pump natural gas (i.e. hydrocarbon fluid) in order to obtain predictable results; those results being a more versatile compressor assembly.
In regards to Claim 9, Koki’s minimum allowable second system parameter value is identified (i.e. by the control system during operation) using a pump limit characteristics diagram (Fig. 3) which maps the first system parameter as a function of the second system parameter to identify a permissible operating region of the pump (Fig. 3; as noted in detail above).
In regards to Claim 10, Koki’s step of establishing a pump limit characteristics diagram comprises establishing a pump limit characteristics curve (“Surge Line”) for the pump (Fig. 3), and wherein said step of identifying a minimum allowable second system parameter value for each first system parameter value comprises establishing a pump operation curve (“Surge Prevention Line”) in the permissible operating region (Fig. 3), said pump operation curve being positioned at a predetermined distance (“a safety margin”) from the pump limit characteristics curve (Fig. 3; paras. 33, 56, 121-124).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC